DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on September 2, 2022 is acknowledged.
Claims 7, 8, 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 9-13 and 16-20 recites the preamble “a secondary liquid injection system” in line 1. It is uncertain if a “first or primary liquid injection system” is already implied in the claims. For the purpose of examination, the preamble will be interpreted as -- a liquid injection system--.
Claim 1 recites the limitation "said secondary liquid" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Same rejection applies to claims 9 and 16.
Claim 18 recites the limitation "said check valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "said plurality of spikes" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harant (US 3,260,464) in view of Le Deit (US 2,903,190).
With respect to claim 1, Harant discloses a secondary liquid injection system (Figs. 1-8) configured to be secured to a ground, comprising:(a) a body (of 10) , having a bottom (58); (c) a hose inlet (52); (d) a hose outlet (at 56); (c) a water conduit (from 52 to 56) connecting said hose outlet to said hose inlet, said water conduit including a venturi (62); (f) a reservoir (18) in said body configured to hold said secondary liquid (in 18); (g) an injector outlet (68) in said venturi; and (h) a throttle valve (72 of 62) controlling flow from said reservoir to said injector outlet.
Harant fails to disclose the secondary liquid injection system configured to be attached to a ground with a plurality of spikes attached to said body and protruding downward below said bottom.
However, Le Deit teaches a liquid injection system (10. Figs. 1-7) configured to be attached to a ground with a body (of 10), having a bottom (25) and a plurality of spikes (27 and 28) attached to said body and protruding downward below said bottom (Fig. 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a bottom with a plurality of spikes, as taught by Le Deit, to Harant’s body, in order to securely anchored the system to the ground (Col. 1, lines 43-52).
With respect to claim 4, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant further discloses wherein said reservoir lies above said injector outlet (Fig. 5).
With respect to claim 5, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant further discloses wherein said reservoir has an open top that is selectively closed by a reservoir lid (20).
With respect to claim 6, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Le Deit further teaches wherein:(a) said body includes a first lateral extension plate (left side of 25. Fig. 7); (b) said body includes a second lateral extension plate (right side of 25); and (c) some of said plurality of spikes descend from said first and second lateral extension plates (Fig. 7).
With respect to claim 9, Harant discloses a secondary liquid injection system (Figs. 1-8) configured to be secured to a ground, comprising: (a) a hose inlet (52); (b) a hose outlet (at 56); (c) a water conduit (from 52 to 56) connecting said hose outlet to said hose inlet, said water conduit including a venturi (62); (d) a reservoir (18) configured to hold said secondary liquid (in 18), said reservoir lying above said venturi; (e) an injector outlet (68) in said venturi; (f) a throttle valve (72 of 62) controlling flow from said reservoir to said injection outlet.
Harant fails to disclose the secondary liquid injection system configured to be attached to a ground with a plurality of spikes configured to secure said injection system to said ground.
However, Le Deit teaches a liquid injection system (10. Figs. 1-7) configured to be attached to a ground with a body (of 10), having a bottom (25) and a plurality of spikes (27 and 28) attached to said body and protruding downward below said bottom (Fig. 4) to secure said injection system to said ground. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a bottom with a plurality of spikes, as taught by Le Deit, to Harant’s body, in order to securely anchored the system to the ground (Col. 1, lines 43-52).
With respect to claim 12, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant further discloses wherein said reservoir has an open top that is selectively closed by a reservoir lid (20).
With respect to claim 13, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant further discloses wherein:(a) said reservoir is housed within a body (of 10), and Le Deit further teaches wherein:(b) said body includes a first lateral extension plate (left side of 25. Fig. 7); (c) said body includes a second lateral extension plate (right side of 25); and (d) some of said plurality of spikes descend from said first and second lateral extension plates (Fig. 7).
With respect to claim 16, Harant discloses a secondary liquid injection system (Figs. 1-8) configured to be secured to a ground, comprising:(a) a body (of 10) having a hose inlet (52), a hose outlet (at 56), and a water conduit (from 52 to 56) running therebetween; (b) a venturi (62) in said water conduit; (c) a reservoir (18) configured to hold said secondary liquid (in 18), said reservoir lying above said venturi; (d) an injector outlet (68) in said venturi; and (e) a throttle valve (72 of 62) controlling flow from said reservoir to said injection outlet.
Harant fails to disclose the secondary liquid injection system configured to be attached to a ground (with a plurality of spikes configured to secure said injection system to said ground).
However, Le Deit teaches a liquid injection system (10. Figs. 1-7) configured to be attached to a ground with a body (of 10), having a bottom (25) and a plurality of spikes (27 and 28) attached to said body and protruding downward below said bottom (Fig. 4) to secure said injection system to said ground. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a system configured to be attached to a ground, as taught by Le Deit, to Harant’s body, in order to securely anchored (attached) the system to the ground (Col. 1, lines 43-52).
With respect to claim 19, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant further discloses wherein said reservoir has an open top that is selectively closed by a reservoir lid (20).
With respect to claim 20, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Le Deit further teaches wherein:(a) said body includes a first lateral extension plate (left side of 25. Fig. 7); (b) said body includes a second lateral extension plate (right side of 25); and (d) some of said plurality of spikes descend from said first and second lateral extension plates (Fig. 7).
Claims 2, 3, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harant in view of Le Deit and further in view of Orubor (US 9,044,763).
With respect to claim 2, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant and Le Deit fail to disclose the system further comprising a check valve between said reservoir and said injector outlet, wherein said check valve is configured to allow flow from said reservoir to said injector outlet but prevent flow in the opposite direction.
However, Orubor teaches a liquid injection system (10. Figs. 1-5) configured comprising:(a) a body (of 10) , a hose inlet (at 30); a hose outlet (at 32); a water conduit (from 30 to 32. Fig. 3) connecting said hose outlet to said hose inlet, a reservoir (14) in said body configured to hold a liquid, an injector outlet (48), a throttle valve (36), a check valve (42) between said reservoir and said injector outlet, wherein said check valve is configured to allow flow from said reservoir to said injector outlet (Fig. 4) but prevent flow in the opposite direction (Fig. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of check valve between said reservoir and said injector outlet and above said venturi, as taught by Orubor, to Harant’s system, in order to a one way flow of fluid (Col. 4, lines 39-56).
With respect to claim 3, Harant’s system modified by Le Deit’s bottom with a plurality of spikes and Orubor’s check valve, Harant and Orubor further disclose wherein:(a) said water conduit lies proximate said bottom of said body; (b) said check valve lies above said venturi; (c) said throttle valve lies above (upstream) said check valve; and (d) said reservoir lies above said throttle valve.
With respect to claim 10, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant and Le Deit fail to disclose the system further comprising a check valve between said reservoir and said injector outlet, wherein said check valve is configured to allow flow from said reservoir to said injector outlet but prevent flow in the opposite direction.
However, Orubor teaches a liquid injection system (10. Figs. 1-5) configured comprising:(a) a body (of 10) , a hose inlet (at 30); a hose outlet (at 32); a water conduit (from 30 to 32. Fig. 3) connecting said hose outlet to said hose inlet, a reservoir (14) in said body configured to hold a liquid, an injector outlet (48), a throttle valve (36), a check valve (42) between said reservoir and said injector outlet, wherein said check valve is configured to allow flow from said reservoir to said injector outlet (Fig. 4) but prevent flow in the opposite direction (Fig. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of check valve between said reservoir and said injector outlet and above said venturi, as taught by Orubor, to Harant’s system, in order to a one way flow of fluid (Col. 4, lines 39-56).
With respect to claim 11, Harant’s system modified by Le Deit’s bottom with a plurality of spikes and Orubor’s check valve, Harant and Orubor further disclose wherein:(a) said water conduit lies within a body and proximate a bottom of said body; (b) said check valve lies above said venturi; (c) said throttle valve lies above (upstream) said check valve; and (d) said reservoir lies above said throttle valve.
With respect to claim 17, Harant’s system modified by Le Deit’s bottom with a plurality of spikes, Harant and Le Deit fail to disclose the system further comprising a check valve between said reservoir and said injector outlet, wherein said check valve is configured to allow flow from said reservoir to said injector outlet but prevent flow in the opposite direction.
However, Orubor teaches a liquid injection system (10. Figs. 1-5) configured comprising:(a) a body (of 10) , a hose inlet (at 30); a hose outlet (at 32); a water conduit (from 30 to 32. Fig. 3) connecting said hose outlet to said hose inlet, a reservoir (14) in said body configured to hold a liquid, an injector outlet (48), a throttle valve (36), a check valve (42) between said reservoir and said injector outlet, wherein said check valve is configured to allow flow from said reservoir to said injector outlet (Fig. 4) but prevent flow in the opposite direction (Fig. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of check valve between said reservoir and said injector outlet and above said venturi, as taught by Orubor, to Harant’s system, in order to a one way flow of fluid (Col. 4, lines 39-56).
With respect to claim 18, Harant’s system modified by Le Deit’s bottom with a plurality of spikes and Orubor’s check valve, Harant and Orubor further disclose wherein:(a) said water conduit lies proximate a bottom of said body; (b) said check valve lies above said venturi; (c) said throttle valve lies above (upstream) said check valve; and (d) said reservoir lies above said throttle valve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a liquid injection system: Kemp, Richards and Beiswenger et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 1, 2022